Case: 18-10662      Document: 00514858600         Page: 1    Date Filed: 03/04/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 18-10662                                FILED
                                  Summary Calendar                          March 4, 2019
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CODY SHANE SORRELS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CR-233-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Cody Shane Sorrels raises a
constitutional challenge to judicial factfinding at sentencing that is foreclosed
by our decisions in United States v. Tuma, 738 F.3d 681 (5th Cir. 2013), and
United States v. Bazemore, 839 F.3d 379 (5th Cir. 2016), as he concedes.
Accordingly, the Government’s motion for summary affirmance is GRANTED,
and the judgment of the district court is AFFIRMED.                  The Government’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10662    Document: 00514858600     Page: 2   Date Filed: 03/04/2019


                                 No. 18-10662

alternative motion for an extension of time to file an appellee’s brief is DENIED
as moot.




                                       2